DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14 – 20 directed to a method of manufacturing a passive radiative thermostat non-elected without traverse, per Applicant’s response of 2/18/21.  Accordingly, claims 14 – 20 are cancelled.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment corrects minor typesetting issues in claims 2, 5, 8, 21, and 24 and cancels non-elected method claims 14 – 20, per Applicant’s election without traverse of the product claims in Applicant’s response of 2/18/21. The application has been amended as follows:
In the claims:
2. (Currently Amended) The passive radiative thermostat of claim 1 that includes a thermochromic material configured to induce a phase change between an optical transparent dielectric phase and an optically opaque metallic phase.

5. (Currently Amended) The passive radiative thermostat of claim 3, wherein the self-regulation operates both in presence and absence of thermal hysteresis of a material within the mid-IR emitter and the solar radiation absorber. 

8. (Currently Amended) The passive radiative thermostat of claim 6, wherein the temperature lock is independent of an ambient temperature.

14 – 20.	(Cancelled)

21. (Currently Amended) The passive radiative thermostat of claim 13, wherein a level of emission is dependent on dispersive properties of electromagnetic resonances including a resonant frequency, bandwidth, and amplitude.

24. (Currently Amended) The passive radiative thermostat of claim 13 wherein a temperature changes [[of]] based on emissivity of the mid-IR emitter and further based on absorption of the solar radiation absorber until the temperature reaches an equilibrium value within the temperature phase transition zone.

Reasons for Allowance
Claim 1 is allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over a passive radiative thermostat taught by Liu.
a mid-infrared (IR) emitter with two bands of emissivity, including a band of atmospheric transparency, and further comprising a solar radiation absorber with a first absorptivity band in a visible and near IR-range and a second absorptivity band outside of the visible and near IR-range.  
The instant application discloses a passive radiative thermostat that is configured to function, depending on a preset threshold, as a mid-IR emitter 110 (Fig. 1A) with two bands of emissivity, including a band of atmospheric transparency (Figs. 1C and 4B), or as a solar radiation absorber 120 with a first absorptivity band in a visible and near IR-range and a second absorptivity band outside of the visible and near IR-range (Figs. 1C and 4B) (“To achieve the foregoing goal, generally, a PRT may be configured to reject solar radiation while increasing its mid-IR emissivity for temperatures above a preset threshold, hence operating as a cooler. On the other hand, for temperatures below the threshold, the PRT may behave as a heater by absorbing sunlight and minimizing heat losses via the atmospheric transparency windows” at para. 0030 of US 20200353728 A1, emphasis added; also para. 0035, 0056, 0067 – 0069, and 0091 – 0093). The instant specification provides design/optimization rules (para. 0065 – 0068) that are applied to design a passive radiative thermostat that passively reduces temperature variations/swings in a building and/or other structure (Fig. 8; para. 0028 and 0125 – 0129). 
On the contrary, Liu optimizes the disclosed panel exclusively for cooling and emphasizes that a metal layer is used to provide good/high solar reflection (para. 0014, 0019, 0032, 0039, and 0043; claim 12). This, Liu does not consider, and in fact indirectly teaches away from, configuring/optimizing the disclosed panel to operate as a solar radiation absorber with a first absorptivity band in a visible and near IR-range and a second absorptivity band outside of 
As a relevant comment, it is also noted that, while Liu uses a layer stack 110,120,130 comprising a thermochromic phase-change material 130 and forming a resonant structure (Figs. 3A and 3B) in a general similarity with a cascaded layer stack in Fig. 4A of the instant application, the layer stack 110,120,130 in Liu is configured/optimized for different design criteria (exclusively cooling by emission in the mid-IR range) and, as a result, has a emissivity spectrum and an absorption spectrum that are different from the spectra recited by claim 1. It I both well-known and illustrated in Figs. 1 – 3 and 6 – 8 of US 8,908,253 B2 (cited below as pertinent art) that emission/reflection spectra of a resonant structure strongly depend on its parameters.        
Claims 2 – 13 and 21 – 26 are allowed by virtue of dependency on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8,908,253 B2
US 9,442,313 B2
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896